Exhibit 10.2

September 18, 2013

Bronwyn Syiek

c/o QuinStreet, Inc.

950 Tower Lane, 6th Floor

Foster City, CA 94404

Dear Bronwyn:

We previously entered into a Transition Agreement dated April 9, 2013 (the
“April 9 Transition Agreement”), which set forth the terms regarding your
termination as an employee of QuinStreet. This letter amends and replaces the
April 9 Transition Agreement in its entirety (the “Amended Transition
Agreement”).

1. SEPARATION DATE. Your employment termination date will be October 1, 2013
(the “Separation Date”).

2. CONSULTING RELATIONSHIP. Following the Separation Date, the Company will
engage you as a consultant pursuant to the terms set forth in the Consulting
Agreement attached hereto as Exhibit A, provided that (a) you sign the
Separation Date Release attached hereto as Exhibit B, which was provided to you
with the April 9 Transition Agreement (the “Separation Release”) and (b) the
Separation Date Release becomes effective.

3. EQUITY. For purposes of the QuinStreet, Inc. 2010 Equity Incentive Plan (the
“Equity Plan”), your “Continuous Service” (as defined in the Equity Plan) will
terminate as of the Separation Date, unless you and the Company enter into the
Consulting Agreement. In the event that you and the Company enter into the
Consulting Agreement, your “Continuous Service” (as defined in the Equity Plan)
will continue during the term of the Consulting Agreement for RSU Grant Number
005749 and for all of your other fully vested equity awards (except Option Award
No. 5251, Option Award No. 5252 and Option Award 004561, which are referred to
collectively as the “Cancelled Awards”). As a result, RSU Grant Number 005749
will continue to vest during the term of the Consulting Agreement and any fully
vested but unexercised option awards (other than the Cancelled Awards) will
continue to be exercisable during the term of the Consulting Agreement and in
accordance with the terms of the Equity Plan. The Cancelled Awards shall be
cancelled as of the Separation Date, and unvested and vested but unexercised
shares underlying the Cancelled Awards shall be returned to QuinStreet as of the
Separation Date. Except as set forth herein and in the Consulting Agreement, the
terms of your outstanding equity awards will continue to be governed in all
respects by the terms of the governing plan documents and option agreements
between you and the Company.

4. OTHER COMPENSATION OR BENEFITS. You acknowledge that, except as expressly
provided in this Agreement or the Consulting Agreement, you will not receive any
additional compensation, severance or benefits after the Separation Date, except
as specifically outlined above.



--------------------------------------------------------------------------------

5. PROPRIETARY INFORMATION OBLIGATIONS. You acknowledge and agree to abide by
your continuing obligations under your Employee Proprietary Information and
Inventions Agreement, a copy of which is attached hereto as Exhibit C.

6. MISCELLANEOUS. This Agreement, including all Exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
you and the Company, their heirs, successors and assigns. If any provision of
this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified so as to be rendered enforceable.
This Agreement will be deemed to have been entered into and will be construed
and enforced in accordance with the laws of the State of California as applied
to contracts made and to be performed entirely within California. Any ambiguity
in this Agreement shall not be construed against either party as the drafter.
Any waiver of a breach of this Agreement shall be in writing and shall not be
deemed to be a waiver of any successive breach. This Agreement may be executed
in counterparts and facsimile signatures will suffice as original signatures.

If this Agreement is acceptable to you, please sign below and return the
original to me.

Thank you for your many contributions to QuinStreet. I wish you the best in your
future endeavors.

 

Sincerely,

QUINSTREET, INC.

By:

 

/s/ Douglas Valenti

  Douglas Valenti   Chief Executive Officer

Exhibits:

Exhibit A – Separation Date Release Agreement

Exhibit B – Consulting Agreement

Exhibit C – Employee Proprietary Information and Inventions Agreement

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

/s/ Bronwyn Syiek

     

September 18, 2013

Bronwyn Syiek       Date



--------------------------------------------------------------------------------

EXHIBIT A

SEPARATION DATE RELEASE

(TO BE SIGNED ON THE SEPARATION DATE)

In exchange for the benefits to be provided to me by QuinStreet, Inc. (the
“Company”) pursuant to the Consulting Agreement between the Company and me dated
October 1, 2013, (the “Consulting Agreement”), I hereby provide the following
Separation Date Release (the “Separation Date Release”).

I hereby generally and completely release the Company and its directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent or subsidiary entities, insurers, affiliates and assigns from
any and all claims, liabilities and obligations, both known and unknown, that
arise out of or are in any way related to events, acts, conduct, or omissions
prior to or on the date I sign this Separation Date Release.

This general release includes, but is not limited to: (1) all claims arising out
of or in any way related to my employment with the Company or the termination of
that employment; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, fringe benefits, stock, stock options or any other ownership
interests in the Company; (3) all claims for breach of contract, wrongful
termination or breach of the implied covenant of good faith and fair dealing;
(4) all tort claims, including claims for fraud, defamation, emotional distress
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act (the “ADEA”) (as
amended), or the California Fair Employment and Housing Act (as amended).

Notwithstanding the foregoing, I am not hereby releasing the Company from any of
the following claims (collectively, the “Excluded Claims”): (a) any rights or
claims for indemnification I may have pursuant to any written indemnification
agreement with the Company to which I am a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; or (b) any rights
which cannot be waived as a matter of law. In addition, nothing in this
Separation Date Release prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that I hereby waive my right to any monetary
benefits in connection with any such claim, charge or proceeding.

I acknowledge that I am are knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was were already entitled. I further acknowledge that I have been
advised by this writing, as required by the ADEA, that: (a) my ADEA Waiver does
not apply to any rights or claims that arise after the date I sign this
Separation Date Release; (b) I should consult with an attorney prior to signing
this Separation Date Release; (c) I have had twenty-one (21) days to consider
this Separation Date Release; (d) I have seven (7) days following the date I
sign this Separation Date



--------------------------------------------------------------------------------

Release to revoke (in a written revocation sent to the Company’s Chief Executive
Officer); and (e) this Separation Date Release will not be effective until the
date upon which the revocation period has expired, which will be the eighth day
after I sign this Separation Date Release.

In granting the release herein, which includes claims which may be unknown to me
at present, I acknowledge that I have read and understand Section 1542 of the
California Civil Code: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the releases
granted herein, including but not limited to the release of unknown and
unsuspected claims granted in this Agreement.

I hereby represent that to date: (i) I have been paid all compensation owed and
have been paid for all hours worked; (ii) I have received all the leave and
leave benefits and protections for which I am eligible pursuant to the federal
Family and Medical Leave Act, the California Family Rights Act, or otherwise;
and (iii) I have not suffered any on-the-job injury for which I have not already
filed a workers’ compensation claim.

 

By:  

 

  Bronwyn Syiek Date:  

 



--------------------------------------------------------------------------------

EXHIBIT B

CONSULTING AGREEMENT

(TO BE SIGNED ON THE SEPARATION DATE)



--------------------------------------------------------------------------------

CONSULTING SERVICES AGREEMENT

This CONSULTING SERVICES AGREEMENT (“Agreement”) between QUINSTREET, INC., a
Delaware corporation (the “Company”) and BRONWYN SYIEK, an individual
(“Consultant”), is effective as of October 1, 2013.

 

1. PURPOSE OF ENGAGEMENT. Consultant’s employment with the Company terminated as
of October 1, 2013. The Company has determined that Consultant’s continuous
service with the Company for a period of time, and on the terms set forth
herein, is in the best interests of the Company. Accordingly, the Company agrees
to retain Consultant to provide professional services on projects in the areas
of her expertise, as directed by the Company CEO or his/her designate (the
“Services”). Consultant agrees to furnish the Services for the term and under
the conditions set forth in this Agreement.

 

2. PERFORMANCE OF SERVICES. Consultant will perform the Services at the request
of the Company, which Services are expected to require an average time
commitment by Consultant of approximately 5 hours per week. Consultant agrees to
exercise the highest degree of professionalism and utilize her expertise and
creative talents in providing the Services. The Company will make its facilities
and equipment available to Consultant when necessary in the Company’s reasonable
discretion. Consultant shall perform the Services in a timely and professional
manner consistent with industry standards.

 

3. TERM. The term of this Agreement shall begin on October 1, 2013, and shall
continue, unless earlier terminated as provided herein, until January 31, 2015,
at which time it may be extended as agreed by both parties.

 

4. CONSULTANT’S COMPENSATION.

 

  (a) Cash. From October 1, 2013 through January 31, 2014, the Company will pay
Consultant $37,400.00 (THIRTY-SEVEN THOUSAND FOUR HUNDRED DOLLARS) per month,
which will be pro-rated for any partial month. After January 31, 2014,
Consultant will not receive any cash compensation pursuant to this Agreement.

 

  (b)

Equity Compensation. During the term of this Agreement, Consultant’s “Continuous
Service” (as defined in the QuinStreet, Inc. 2010 Equity Incentive Plan, the
“Equity Plan”), will continue during the term of the Agreement for RSU Grant
Number 005749 and for all of your other fully vested equity awards (except
Option Award No. 5251, Option Award No. 5252 and Option Award 004561, which are
referred to collectively as the “Cancelled Awards”). As a result, RSU Grant
Number 005749 will continue to vest during the term of the Consulting Agreement
and any fully vested but unexercised option awards (other than the Cancelled
Awards) will continue to be exercisable during the term of the Consulting
Agreement and in accordance with the terms of the Equity Plan. Consultant
acknowledges that Option Award Nos. 5251, 5252 and 4561 have been cancelled and
the shares returned to the Company as of the Separation Date.

 

1.



--------------------------------------------------------------------------------

  Except as set forth herein, the terms of Consultant’s outstanding equity
awards will continue to be governed in all respects by the terms of the
governing plan documents and option agreements between Consultant and the
Company.

 

5. OWNERSHIP OF WORKS. The parties agree that all information, documents,
drawings and materials authored or prepared, in whole or in part, by Consultant
in the course of providing Services hereunder, including without limitation
computer programs, computer systems, data, computer documentation or other
material whatsoever (“Works”), are the sole and exclusive property of the
Company. Consultant hereby agrees to assign and, upon their authorship or
creation, expressly and automatically assigns, all copyrights, proprietary
rights, trade secrets and other right, title and interest in and to such Works
and derivatives to the Company and agrees to waive any rights thereto (including
without limitation any moral rights, rights of authorship, or like rights). In
the event that Consultant has any such rights that cannot be assigned or waived,
Consultant hereby grants to the Company an exclusive, worldwide, irrevocable,
perpetual license to use, reproduce, distribute, create derivative works of,
publicly perform and publicly display the Works in any medium or format, whether
now known or later developed. Consultant agrees to render all reasonably
required assistance to the Company to perfect and protect the rights hereinabove
described. In the event that the Company cannot secure Consultant’s signature on
any document the Company deems necessary or advisable for the registration or
protection of its rights in the Works, Consultant hereby irrevocably appoints
the Company as his attorney-in-fact to execute any such document, which agency
is coupled with an interest.

 

6. DISCLOSURE OF PRIOR WORK PRODUCT. Any work product relating to the Company’s
business or any Services to be performed for the Company, which Consultant has
rendered or made, conceived or reduced to practice at the time of signing this
Agreement (“Prior Work Product”) shall be disclosed in writing to the Company on
Exhibit A to this Agreement. Consultant shall specifically describe and identify
in Exhibit A all Prior Work Product which Consultant intends to use in
performing under this Agreement, and is in existence in the form of a writing or
working prototype prior to the Effective Date, and Consultant hereby represents
that all such Prior Work Product is either owned solely by Consultant or
licensed to Consultant with a right to sublicense without payment of any kind.
If disclosure of any such Prior Work Product would cause Consultant to violate
any prior confidentiality agreement, Consultant understands that he is not to
list such Prior Work Product in Exhibit A, but he will disclose (in the space
provided in Exhibit A for such purpose) a cursory name for each such invention,
a listing of the party(ies) to whom it belongs, and the fact that full
disclosure as to such Prior Work Product has not been made for that reason. For
all Prior Work Product which Consultant intends to use in performing under this
Agreement, Consultant grants the Company a non-exclusive, non-transferable,
perpetual, irrevocable, fully paid royalty-free license to use such Prior Work
Product for any purpose, including, without limitation, sublicensing and selling
products and services based thereon.

 

7.

CONFIDENTIAL INFORMATION. Consultant agrees to hold the Company’s Confidential
Information in strict confidence and not to disclose such Confidential
Information to any third parties. “Confidential Information” as used in this
Agreement shall mean all

 

2.



--------------------------------------------------------------------------------

  information disclosed by the Company or learned by Consultant during the term
of this Agreement that is not generally known in the Company’s trade or industry
and shall include, without limitation: (a) concepts and ideas relating to the
current, future and proposed products or services of the Company or its
subsidiaries or affiliates; (b) trade secrets, drawings, inventions, or
know-how; (c) information regarding plans for research, development, new
offerings or products, marketing and selling, business plans, business
forecasts, budgets and unpublished financial statements, suppliers and
customers; (d) existence of any business discussions, negotiations or agreements
between the parties; and (e) any information regarding the skills and
compensation of employees, contractors or other agents of the Company or its
subsidiaries or affiliates. Confidential Information also includes proprietary
or confidential information of any third party who may disclose such information
to the Company or Consultant in the course of the Company business. Consultant’s
obligations set forth in this Section 7 shall not apply with respect to any
portion of the Confidential Information that Consultant can document by
competent proof that such portion: (a) was in the public domain at the time it
was communicated to Consultant by the Company; (b) entered the public domain
through no fault of Consultant, subsequent to the time it was communicated to
Consultant by the Company; (c) was in Consultant’s possession free of any
obligation of confidence at the time it was communicated to Consultant by the
Company; or (d) was rightfully communicated to Consultant free of any obligation
of confidence subsequent to the time it was communicated to Consultant by the
Company; or (e) was communicated by the Company to an unaffiliated third party
free of any obligation of confidence. In addition, Consultant may disclose the
Company’s Confidential Information in response to a valid order by a court or
other governmental body, as otherwise required by law. All Confidential
Information furnished to Consultant by the Company is the sole and exclusive
property of the Company or its suppliers or customers. Upon request by the
Company, Consultant agrees to promptly deliver to the Company the original and
any copies of such Confidential Information.

 

8. CONSULTANT’S WARRANTIES. Consultant provides the following warranties to the
Company:

 

  (a) Consultant’s performance of the Services called for by this Agreement does
not and will not violate any contracts with third parties or any third-party
rights in copyright, patent, trademark, trade secret, right of publicity or
privacy, or any other proprietary right of any person, whether contractual,
statutory or common law.

 

  (b) All reports, documentation and other materials delivered by Consultant to
the Company hereunder, the development and use by the Company thereof, and the
performance by Consultant of Consultant’s obligations hereunder, shall be in
compliance with all applicable laws, rules and regulations as of the date of
delivery thereof.

 

9.

TERMINATION. Either party may terminate this Agreement for any reason, with or
without cause, upon written notice to the other party. The rights and
obligations contained in Paragraphs 5 (“Ownership of Works”), 7 (“Confidential
Information”) 8

 

3.



--------------------------------------------------------------------------------

  (“Consultant’s Warranties”), 9 (“Termination”), 10 (“Indemnification”) 12
(“Noninterference with Business”) and 16 (“Injunctive Relief”), as well as the
license grant pursuant to Paragraph 6 (“Disclosure of Prior Work Product”) will
survive any termination or expiration of this Agreement.

 

10. INDEMNIFICATION. Consultant hereby agrees to indemnify and hold harmless the
Company and any employee or agent thereof (each of the foregoing being
hereinafter referred to individually as an “Indemnified Party”) against all
liabilities, claims, losses, expenses (including without limitation attorneys’
fees, allocated costs of counsel, and legal expenses related to such defense),
fines, penalties, taxes or damages (collectively “Liabilities”) asserted by any
third party where such Liabilities arise out of or result from (1) breach of
representations or warranties made by Consultant under Section 5 (Ownership of
Works), Section 6 (Disclosure of Prior Work Product), Section 7 (Confidential
Information), Section 8 (Consultant’s Warranties); or (2) the violation or
misappropriation by Consultant of any third party’s trade secrets, proprietary
information, trademark, copyright, or patent rights. Consultant’s obligation to
indemnify and defend the Indemnified Parties will survive the cancellation,
expiration or termination of this Agreement by either party for any reason. The
Company shall promptly notify Consultant of any third party action arising as
described herein. The Company shall not settle or compromise any Liabilities
without the express written consent of Consultant, which shall not be
unreasonably withheld.

 

11. NO CONFLICTS OF INTEREST. During the term of this Agreement, Consultant will
not accept work, enter into a contract, or accept an obligation from any third
party, inconsistent or incompatible with Consultant’s obligations, or the scope
of services rendered for the Company, under this Agreement. Consultant warrants
that there is no other contract or duty on its part inconsistent with this
Agreement. Consultant agrees to indemnify the Company from any and all loss or
liability incurred by reason of the alleged breach by Consultant of any services
agreement with any third party. Consultant agrees to provide the Company with
written notification prior to commencing any work (whether as a consultant,
employee, advisor, director or otherwise) for any other entity, with such notice
to identify the name of the entity for which Consultant is performing services,
as well as a description of such services.

 

12. NONINTERFERENCE WITH BUSINESS. During and for a period of two (2) years
immediately following expiration of this Agreement, or termination for any
reason of this Agreement by either party (the “Noninterference Period”),
Consultant agrees not to solicit or induce, directly or indirectly, any
employee, independent contractor or consultant to terminate or breach an
employment, contractual or other relationship with the Company. During the
Noninterference Period, Consultant further agrees not to approach or attempt to
establish contact with any Company client (“Client”) directly, or via a Client’s
ad agency, broker or any other person or entity, in order to solicit the Client
to terminate its relationship with the Company or to discourage the Client from
participating in a Company program. A “Client” will include any business entity
that was a Company Client or prospective Client at any time during the term of
this Agreement.

 

4.



--------------------------------------------------------------------------------

13. RETURN OF COMPANY PROPERTY. Upon termination of the Agreement or earlier as
requested by the Company, Consultant will deliver to the Company any and all
drawings, notes, reports, memoranda, specifications, devices, formulas, and
documents, together with all copies thereof, and any other material containing
or disclosing any Works or Proprietary Information of the Company. Consultant
further agrees that any property situated on the Company’s premises and owned by
the Company, including disks and other storage media, filing cabinets or other
work areas, is subject to inspection by the Company’s personnel at any time with
or without notice.

 

14. INDEPENDENT CONTRACTOR RELATIONSHIP. Consultant agrees, represents and
warrants that Consultant is an independent contractor and that Consultant is not
serving as an employee, agent or representative of the Company under this
Agreement. The Company will not withhold or make payments for state or federal
income tax or social security; make unemployment insurance or disability
insurance contributions; or obtain workers’ compensation insurance on
Consultant’s behalf. Consultant will not receive any employee benefits from the
Company such as paid holidays, vacations, sick leave or other such paid time
off, or participate in the Company-sponsored health insurance or other employee
benefit plans. The Company will issue Consultant a 1099 form with respect to
Consultant’s consulting fees. Consultant agrees to accept exclusive liability
for complying with all applicable state and federal laws, including without
limitation obligations such as payment of quarterly taxes, social security,
disability and other contributions based on fees paid to Consultant under this
Agreement. Consultant shall be responsible for all taxes and other expenses
attributable to the rendition of Services hereunder to the Company, and
Consultant shall indemnify, hold harmless and defend the Company from any and
all claims, liabilities, damages, taxes, fines or penalties sought or recovered
by any governmental entity, including but not limited to the Internal Revenue
Service or any state taxing authority, arising out of Consultant’s alleged
failure to pay federal, state or local taxes during the term of this Agreement
or the Company’s failure to make withholdings or deductions from its payments to
Consultant. Nothing in this Agreement shall be deemed to constitute a
partnership or joint venture between the Company and Consultant, nor shall
anything in this Agreement be deemed to constitute Consultant or the Company the
agent of the other. Neither Consultant nor the Company shall be liable for or
bound by any representation, act or omission whatsoever of the other.

 

15. NONASSIGNABILITY. Consultant shall not assign, transfer, or subcontract this
Agreement or any of his obligations hereunder without the Company’s express,
prior written permission.

 

16. INJUNCTIVE RELIEF. A breach of any of the promises or agreements contained
in this Agreement may result in irreparable and continuing damage to the Company
for which there may be no adequate remedy at law, and the Company is therefore
entitled to seek injunctive relief as well as such other and further relief as
may be appropriate.

 

17.

SEVERABILITY AND GOVERNING LAW. In the event that any term or provision of this
Agreement shall be held to be invalid, void or unenforceable, then the remainder
of this Agreement shall not be affected, impaired or invalidated, and each such
term and

 

5.



--------------------------------------------------------------------------------

  provision of this Agreement shall be modified so as to render it lawful and
enforceable to the fullest extent permitted by law consistent with the general
intent of the parties insofar as possible. This Agreement shall be governed by
and construed in accordance with the laws of the state of California, as such
laws are applied to agreements between California residents made and to be
performed entirely in California.

 

18. WAIVER. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

 

19. NOTICES. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; (iii) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or
(iv) by certified or registered mail, return receipt requested, upon
verification of receipt. Notice to Consultant shall be sent to the addresses set
forth below or such other address as Consultant shall specify in writing.

 

20. ENTIRE AGREEMENT. This Agreement, including all exhibits, is the final,
complete and exclusive embodiment of the agreement of the parties with respect
to the subject matter hereof and supersedes and merges all prior discussions,
representations, or promises with respect to that subject matter. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by the
party to be charged. The terms of this Agreement will govern all Services
undertaken by Consultant for the Company.

IN WITNESS WHEREOF, the parties hereto have signed this Agreement, or caused it
to be signed by their duly authorized representatives, as of the day and year
first above mentioned.

 

Bronwyn Syiek       QuinStreet, Inc.

 

     

 

      By:    Doug Valenti       Title:    Chief Executive Officer

 

Address:       Address:        950 Tower Lane, 6th Floor              Foster
City, CA 94404

 

6.



--------------------------------------------------------------------------------

EXHIBIT A

PRIOR WORK PRODUCT DISCLOSURE

[See Section 6 of Agreement]

1. Except as listed in Section 2 below, the following is a complete list of all
Prior Work Product (relating to the Company’s business or the Services described
in the Consulting Agreement) made, conceived or first reduced to practice by
Consultant alone or jointly with others prior to Consultant’s engagement by the
Company:

 

¨    No inventions or improvements. ¨    See below:   

 

  

 

  

 

¨    Additional sheets attached.

2. Due to a prior confidentiality agreement, Consultant cannot complete the
disclosure under Section 1 above with respect to the inventions or improvements
generally described below, the proprietary rights and duty of confidentiality
with respect to which Consultant owes to the following party(ies):

 

Invention or Improvement       Party(ies)       Relationship 1.   

 

     

 

     

 

2.   

 

     

 

     

 

3.   

 

     

 

     

 

¨    Additional sheets attached.            

BACKGROUND TECHNOLOGY DISCLOSURE

The following is a list of all Background Technology that Consultant intends to
use in performing under this Agreement:

 

 

 

 

 

1.



--------------------------------------------------------------------------------

EXHIBIT D

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT